GOLDTHWAITE, J.'
— In the aspect in which the case is presented by the record, we do not consider it important to en-quire, whether the plaintiff was authorized to declare on a single bill, when the cause of action, endorsed on the writ, is a penal bond; because the final judgment does not assume to be founded on either the one or the other, but is, in fact, founded on an award.
It does not appear, however, that any reference of the cause was ever made to arbitrators, and consequently, there is nothing to support the judgment.
Pet it be reversed, and the cause remanded.